Citation Nr: 1208905	
Decision Date: 03/08/12    Archive Date: 03/19/12	

DOCKET NO.  09-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include as secondary to service-connected hypophoria with asthenopia.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease with residuals of hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In correspondence of November 2007, and in conjunction with his current claim for service connection for a chronic headache disorder, the Veteran withdrew from consideration the issue of entitlement to an increased rating for gastroesophageal reflux disease with residuals of hiatal hernia.  Accordingly, that issue will be dismissed.  

Finally, based upon statements contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to an increased rating for service-connected hypophoria with asthenopia.  Moreover, it is currently unclear whether the Veteran seeks entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  Those issues are not currently before the Board because they have not been developed or certified for appellate review.  Accordingly, the issues of entitlement to an increased rating for service-connected hypophoria with asthenopia and to TDIU are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In correspondence of November 2007, the Veteran and his accredited representative requested withdrawal of the issue of entitlement to an increased rating for gastroesophageal reflux disease with residuals of hiatal hernia.

2.  The Veteran's headaches are related his service-connected hypophoria and asthenopia.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal for the issue of entitlement to an increased rating for service-connected gastroesophageal reflux disease with residuals of hiatal hernia have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, tension/migraine headaches are proximately due to or the result of his service-connected hypophoria and asthenopia. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for an Increased Evaluation

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must in writing.  38 C.F.R. § 20.204(c) (2011).  

In the present case, in correspondence dated in November 2007, the Veteran and his accredited representative withdrew from consideration the issue of entitlement to an increased evaluation for service-connected gastroesophageal reflux disease with residuals of hiatal hernia.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  



Service Connection - Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for headaches.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Service Connection - Law and Analysis

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic headache disorder.  In pertinent part, he has contended that his current headache disorder had its onset during his active military service.  In the alternative, he has asserted that the disorder is in some way proximately due to, the result of, or aggravated by his service-connected hypophoria with asthenopia.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006. T he new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

In the present case, a review of service treatment records discloses that the Veteran was seen in May 1993 with a complaint of nausea, diarrhea, and headaches.  He appeared to be weak at that time with dehydration syndrome.  

In May 1994, the Veteran's left eye appeared to "shift" when he was concentrating.  It was also noted that he had problems with headaches, but no pertinent diagnosis was rendered.

During the course of a routine optometry examination in November 1995, the Veteran complained of double vision and headaches.  However, once again, no pertinent diagnosis was noted.  

At the time of Medical Board proceedings in November 1996, the Veteran provided a history of frequent or severe headaches.  A neurologic evaluation conducted at the time was within normal limits, and no pertinent diagnosis was noted.

During a VA ophthalmologic examination in early May 1997, the Veteran reported having a history of headaches in conjunction with intermittent double vision.  The pertinent diagnoses noted were right hypophoria with left hyperphoria and paresis of the fourth cranial nerve and asthenopia.  

During the course of VA outpatient treatment in August 2004 and September 2004, the Veteran reported a 15 year history of "multiple headaches a week" extending from the frontal area to the top of his head.  The clinical assessment was chronic headaches.

During the course of VA outpatient treatment in December 2004, the Veteran complained of headaches in conjunction with blurred/double vision, which had reportedly been present for 15 years.  According to the Veteran, this problem appeared to be getting worse, particularly at night and when driving.  He also indicated that he had tried prisms in his glasses without success.  The pertinent diagnosis noted was left hypertrophia most likely originating from left superior oblate palsy.  

At the time of a VA neurologic examination in January 2008, it was noted that the Veteran's claims folder was available and had been "completely reviewed."  The Veteran provided a history of headaches that had reportedly begun around the 1990's while he was in service.  According to the Veteran, his headaches were usually located in the bifrontal region and consisted of a throbbing-type pain, which intensified anywhere in the range from 6 to 8 out of 10.  When further questioned, the Veteran indicated that his headaches were most often associated with nausea, as well as bright spots on the right side of his visual field.  There was also some scintillation and scotomas.  According to the Veteran, he additionally experienced chronic daily tension-type headaches.  He further indicated that he had received a diagnosis of hypophoria and asthenopia and that he typically experienced diplopia when focusing on objects.  However, he stated that he did not experience any severe prostrating headaches.  According to the Veteran, he had been able to continue his work and daily activities "by taking some rest and medication."  Following a physical examination, the Veteran was diagnosed with chronic migraine and tension headaches.  According to the examiner, the headaches were neither severe nor prostrating in nature.  Rather, they were mild to moderate in severity.  In the opinion of the examiner, while the Veteran suffered from service-connected hypophoria and asthenopia, his headaches were neither due to nor a direct result of that hypophoria or asthenopia.  Rather, his headaches could occur independently.  However, according to the Veteran, his local ophthalmologic condition and diplopia "could aggravate his headaches."  

In an addendum to the aforementioned VA neurologic examination dated in February 2009, the same VA examiner who had conducted the January 2008 examination indicated that the Veteran's headaches were migraine and tension type and not related to his local eye condition (i.e., hypophoria and asthenopia).  According to the examiner, VA treatment records dated in April 2005 and May 2007 showed evidence of headaches, while service treatment records also mentioned headaches.  However, the type of headache disorder had not been clarified, and apparently, was neither migraine nor tension in nature.  Accordingly, the examiner opined that the Veteran's current migraine headaches were less likely than not related to his complaints of headaches during military service.  

In correspondence dated in March 2009, a private physician who had previously worked with the Veteran during the period from 1997 to 2002 indicated that he had frequently heard the Veteran complain of headaches.  

At the time of a subsequent VA optometric examination in June 2009, the Veteran reported having a history of headaches, as well as an ocular history of difficulty focusing and diplopia at distance and near, which was somewhat more problematic when reading and working on the computer.  Reportedly, the Veteran had in the past used glasses with prism, which had only somewhat alleviated his problems.  According to the Veteran, he worked on the computer all day, which caused eye strain and double vision.  Following the examination, the Veteran was diagnosed with left hypertropia causing diplopia and refractive error.  

The examiner subsequently submitted an addendum to the examination report in July 2009.  According to the examiner, a review of the Veteran's claims folder showed that that the Veteran had received a diagnosis of hypophoria in the right eye in 1994.  He was also diagnosed in August 1994 with decompensated cranial nerve IV palsy, status post an injury as a child.  In 1997, the Veteran was assessed as having asthenopia and diplopia.  Moreover, in 2004, he received a diagnosis of left superior oblique palsy with diplopia.  It was further noted at the time of examination was that the Veteran had previously received diagnoses of migraine and tension headaches.  The examiner opined that, were the Veteran to be diagnosed with migraine and tension headaches, it was not at least as likely as not the case that his diplopia was causing his migraines.  The rationale for that finding was that the etiology of migraine headaches was not clearly understood.  Rather, according to the literature, migraine headaches were due to a combination of expansion of blood vessels and the release of certain neurotransmitters resulting in pain.  Tension headaches, according to the literature, were similarly caused from a central nervous system dysfunction.  Accordingly, it was at least as likely as not the case that the Veteran's diplopia could cause asthenopia and headaches.  Nevertheless, the examiner did opine that it was at least as likely that diplopia could aggravate migraine/tension headaches.  

In another addendum to the aforementioned VA optometric examination dated in August 2009, the same VA optometrist who had conducted the June 2009 examination indicated that the Veteran's diplopia was caused by, which is to say, a symptom or manifestation of, his hypophoria.  However, hypophoria with asthenopia and associated diplopia was not causing the Veteran's migraine or tension headaches.  It was also noted that generalized headaches could be caused by diplopia and that generalized headaches were distinctly different from migraine or tension headaches.  However, the examiner did not discuss whether it was possible that the service-connected disability could aggravate the headaches.  

Based on the foregoing evidence, the exact nature and etiology of the Veteran's migraine/tension headaches is in doubt.  The January 2008 VA neurologic examination examiner commented that the Veteran's headaches were neither due to nor the direct result of his service-connected eye disorder.  Similarly, in a February 2009 addendum, the same VA examiner who had conducted the January 2008 examination also opined that the Veteran's migraine/tension headaches were not related to his service-connected eye disorder.

Nevertheless, the Veteran has asserted that his service-connected hypophoria with asthenopia and diplopia have aggravated his headaches.  Significantly, the June 2009 VA optometric examiner did state it was at least as likely as not that the Veteran's diplopia was aggravating his migraine/tension headaches.  There are no medical opinions otherwise addressing the issue of aggravation, as they instead discuss whether the service-connected disability may have caused the headaches.  

As noted above, when aggravation of the Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too is to be service-connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).   In this case, there is only medical opinion addressing aggravation and that opinion is favorable to the Veteran's claim.

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current headaches were caused or aggravated by his service-connected hypophoria with asthenopia.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for headaches is warranted. 


ORDER

The appeal as to the issue of entitlement to an increased rating for service-connected gastroesophageal reflux disease with residuals of hiatal hernia has been withdrawn, and, accordingly, is dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for headaches is granted.  


	                        ____________________________________________
	JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


